DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the exposed potion of the lower surface of the first external electrode" in line 2 and "the exposed potion of the lower surface of the second external electrode" in line 4.  There is insufficient antecedent basis for each of this limitation in the claim. The claim is rejected as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. [U.S. Pub. No. 2017/0098997 A1] in view of Yoon et al. [U.S. Patent No. 9490062].
Regarding claim 1, Hamada discloses a coil electronic component (e.g., 1, Paragraph 0108, Fig. 1A) comprising:
a first coil pattern (e.g., 21, Paragraph 0108, Fig. 1A, 1B) and a second coil pattern (e.g., 22) disposed in a stacking direction;
an encapsulant (e.g., 30) covering at least portions of the first and second coil patterns (e.g., 21, 22); and
first and second external electrodes (e.g., 11, 12, Paragraph 0110, see Fig. 1A, 1B) connected to the first and second coil patterns (21, 22), respectively, and disposed on portions of a lower surface of the encapsulant 30 in the stacking direction,
wherein at least one portion of a lower surface of a first coil pattern (e.g., lower surface of first coil pattern 21 shown in Fig. 1A in inverted position with the external electrodes 11, 12 on mounting position) in the stacking direction is exposed from encapsulant 30 (e.g., lower surface of coil 21 not covered by encapsulant 34 since there is connection portion 25 connecting coil 21 to external electrode 11),
at least one portion of a lower surface of the second coil pattern (e.g., lower surface of coil pattern 22 connected to external electrode 12) in the stacking direction is exposed from the encapsulant 30, and
the first and second external electrode are respectively connected to the at least one portion of the lower surface of the first coil pattern 21 and the at least one portion of the lower surface of the second coil pattern 22.
Hamada discloses the instant claimed invention discussed above except for a support substrate; the first coil pattern and a second coil pattern disposed on an upper surface and a lower surface of the support substrate, respectively, in a stacking direction, 
and the encapsulant covering at least a portion of the substrate.
Yoon discloses a support substrate (e.g., 23, column 5, lines 58-63, Fig. 3, 7A); first coil pattern 42 and a second coil pattern 44 disposed on an upper surface and a lower surface of the support substrate 23, respectively, in a stacking direction, and encapsulant (e.g., 50, column 6, lines 14-15) covering at least a portion of the substrate 23.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a support substrate, first coil pattern and a second coil pattern disposed on an upper surface and a lower surface of the support substrate as taught by Yoon to the coil structure of Hamada to provide an inductor device with a substrate for a reliable support of the first and second coil patterns improving the integrity of the device.
Regarding claim 2, Hamada discloses each of the first and second external electrodes (e.g., 11, 12) has a shape extending from a respective one of exposed portions of the lower surfaces of the first and second coil patterns (e.g., 21, 22) to the lower surface of the encapsulant 30 in the stacking direction (see Figure 1A, 1B).
Regarding claim 3, Hamada discloses a length of a region, extending from the exposed portion of the lower surface of the first coil pattern 21 (not external electrode) to the lower surface of the encapsulant 30, is greater than a length of a region, extending from the exposed portion of the lower surface of the second coil pattern 22 (not external electrode) to the lower surface of the encapsulant 30 (see Figures 1A, 1B).
Regarding claim 4, Hamada discloses wherein at least one of the first and second external electrodes (e.g., 11, 12) is disposed along a surface of a groove (e.g., cut out or omitted portion) formed in the encapsulant 30 (see Figure 1B).
Regarding claim 5, Hamada discloses wherein the groove (e.g., cut out or omitted portion formed in the encapsulant 30) is open to the lower surface (e.g., where portion 11 or 12 of the external electrode is disposed) and a side surface (e.g., where portions of the external electrode 11 and end terminal 22b are disposed) of the encapsulant 30, and is closed in directions of an upper surface and remaining side surfaces of the encapsulant 30 (see Figures 1A, 1B).
Regarding claim 6, Hamada discloses the groove is open to the lower surface (e.g., where the portion of external electrodes 11, 12 are disposed), two opposing side surfaces (e.g., portion of the groove where the two side portions of external electrodes 11. 12 are disposed), and another side surface (e.g., portion of the groove where the wide portion of external electrodes 11. 12 are disposed), connecting the two opposing side surfaces to each other, of the encapsulant 30, and is closed in directions of an upper surface and remaining side surfaces of the encapsulant 30 (see Figures 1A and 1B).
Regarding claim 9, Hamada discloses each of the first and second external electrodes (e.g., 11, 12 Paragraph 110) includes copper (Cu).
Regarding claim 10, Hamada discloses each of the first and second external electrodes 11, 12 is a copper (Cu) electrode (Paragraph 0110).
Regarding claim 11, Hamada discloses the magnetic layer (e.g., 32, 33, Fig. 1B) includes a groove having a shape in which a portion of the magnetic layer is removed to expose the lower surface of the first coil pattern 21.
Hamada discloses the instant claimed invention discussed above except for the magnetic layer is a substrate.
Yoon discloses a support substrate (e.g., 23, column 5, lines 58-63, Fig. 3, 7A); first coil pattern 42 and a second coil pattern 44 disposed on an upper surface and a lower surface of the support substrate 23.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a support substrate, first coil pattern and a second coil pattern disposed on an upper surface and a lower surface of the support substrate as taught by Yoon to the coil structure of Hamada to includes a groove having a shape in which a portion of the magnetic layer is removed to expose the lower surface of the first coil pattern to provide an inductor device with a substrate for a reliable support of the first and second coil patterns improving the integrity of the device while providing connection with the external electrodes.
Regarding claim 12, Hamada discloses first external electrode 11 is connected to the first coil pattern 21 through the groove of the support (e.g., substrate as disclosed by Yoon in claims 1 and 11).
Regarding claim 13, Hamada discloses exposed portions of the lower surfaces of the first and second coil patterns (21, 22) are a curved surface (see Fig. 1A).
Regarding claim 14, Hamada discloses a coil electronic component 1 (Fig. 1A), comprising:
a first coil pattern (e.g., 21, Paragraph 0108, Fig. 1A) and a second coil pattern 22 disposed, in a stacking direction;
an encapsulant (e.g., 30) covering at least portions of the first and second coil patterns (21, 22); and
first and second external electrodes (e.g., 11, 12, Fig. 1A) connected to the first and second coil patterns (e.g., external electrode 11 connected through terminal 21b, portion 25 to coil pattern 21 and 12 connected to terminal portion 22b to coil pattern 22, see Fig. 1A, 1B), respectively,
wherein the encapsulant 30 includes first and second reduced-thickness portions (e.g., cut out portions where external electrodes 11, 12 are disposed) on two opposing side surfaces of the encapsulant 30, respectively, in a length direction of the coil electronic component,
a portion of a lower surface of the first coil pattern 21 (e.g., when the device 1 in Fig. 1A is disposed in mounting position) in the stacking direction is exposed from the encapsulant 30 by the first reduced-thickness portion,
a portion of a lower surface of the second coil pattern 22 in the stacking direction is exposed from the encapsulant 30 by the second reduced-thickness portion, and
the first and second external electrodes (11, 12) are disposed on exposed portions of the lower surfaces of the first and second coil patterns (21, 22), respectively.
Hamada discloses the instant claimed invention discussed above except for a support substrate; the first coil pattern and a second coil pattern disposed on an upper surface and a lower surface of the support substrate, respectively, in a stacking direction, 
and the encapsulant covering at least a portion of the substrate.
Yoon discloses a support substrate (e.g., 23, column 5, lines 58-63, Fig. 3, 7A); first coil pattern 42 and a second coil pattern 44 disposed on an upper surface and a lower surface of the support substrate 23, respectively, in a stacking direction, and encapsulant (e.g., 50, column 6, lines 14-15) covering at least a portion of the substrate 23.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a support substrate, first coil pattern and a second coil pattern disposed on an upper surface and a lower surface of the support substrate as taught by Yoon to the coil structure of Hamada to provide an inductor device with a substrate for a reliable support of the first and second coil patterns improving the integrity of the device.
Regarding claim 15, Hamada discloses each of the first and second external electrodes (11, 12) has a shape extending (see Fig. 1A, 1B) from a respective one of the exposed portions of the lower surfaces of the first and second coil patterns (21, 22) to a lower surface of the encapsulant 30 in the stacking direction.
Regarding claim 16, Hamada discloses a length of the first external electrode (e.g., 11 including connecting portion 25, Fig. 1A) in the stacking direction is greater than a length of the second external electrode (e.g., 12) in the stacking direction.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Yoon as applied to claim 1 above, and further in view of Kudo et al. [U.S. Pub. No. 2017/0169930 A1].
Regarding claim 7, Hamada discloses the instant claimed invention discussed above except for further comprising first and second plated layers covering the first and second external electrodes, respectively.
Kudo discloses first and second plated layers (e.g., 61, 62, Paragraph 0079, Fig. 1 and 2) covering the first and second external electrodes (e.g., 11, 12), respectively.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have plated layers cover the external electrodes as taught by Kudo to the external electrodes of Hamada to provide the device with external electrode that has low resistance material and another plating layer with a high solder leach resistance and solder wettability.
Regarding claim 8, Kudo discloses the first and second plated layers (61, 62) are disposed along surfaces of the first and second external electrodes (11, 12), respectively (see Fig. 1, Paragraph 0079].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837   



/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837